1                                                               JS-6
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
                                              )
11   TYRONE JOHNSON,                          ) Case No. ED CV 18-1054-DMG (GJSx)
                                              )
12                           Plaintiff,       )
                                              )
13                v.                          ) JUDGMENT
                                              )
14                                            )
     COUNTY OF SAN BERNARDINO, a              )
15                                            )
     municipal entity; DEPUTY PAUL            )
16   CASAS, an individual; and Does 1 through )
                                              )
17   50, inclusive,                           )
                             Defendants.      )
18                                            )
                                              )
19
20
21
22
23
24
25
26
27
28



                                           -1-
1
           Pursuant to the Court’s Order re Defendants’ Motion for Summary Judgment, filed
2
     on January 16, 2020,
3
4          IT IS HEREBY ORDERED, ADJUDGED, and DECREED that judgment is
5    entered in favor of Defendants County of San Bernardino and Deputy Paul Casas, and
6    against Plaintiff Tyrone Johnson.
7
8    DATED: January 16, 2020
9                                                           DOLLY M. GEE
                                                    UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              -2-
